Citation Nr: 0619751	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  3-26 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a hemorrhagic stroke, claimed as due to 
Department of Veterans Affairs (VA) medical treatment.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






INTRODUCTION

The veteran had active service from April 1963 to April 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 VA Regional Office (RO) 
decision in Houston, Texas.  

In the substantive appeal (VA Form 9) received in 
September 2003 the veteran requested a hearing at the RO 
before a Member of the Board (Veterans Law Judge (VLJ)).  
This type of hearing is often called a travel Board 
hearing.  But after information was provided him 
concerning his Travel Board hearing, he submitted VA Form 
21-4138, Statement in Support of Claim, in February 2006 
withdrawing his request for a hearing.  The veteran 
specifically stated that he did not want a Board hearing.  
Accordingly, his request for a Travel Board hearing has 
been withdrawn.  38 C.F.R. § 20.704(e) (2005). 


FINDINGS OF FACT

The preponderance of the competent medical evidence is 
against a finding that the veteran's stroke was the result 
of carelessness, negligence, lack of proper skill, error 
in judgment, or some other incident or fault on the part 
of the VA, or an event that was not reasonably 
foreseeable. 


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for residuals of a 
hemorrhagic stroke, claimed as due to VA medical treatment 
is not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Effective November 9, 2000, the VCAA describes VA's 
duties to notify and assist claimants in substantiating VA 
benefit claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt of a 
complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the 
claimant is expected to provide; and (4) request the 
claimant to submit any relevant evidence in the claimant's 
possession in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Charles v. Principi, 16 Vet. App. 370, 
373-74(2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) holding that the VCAA notice 
requirements apply to all five elements of a service 
connection claim which are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as 
to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

VCAA notice should be provided before any initial 
unfavorable decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) ("Pelegrini II"); see also Mayfield v. 
Nicholson, 444 F.3d. 1328 (Fed. Cir. 2006).  Here, the 
appellant was notified of the VCAA in July 2002, prior to 
the rating decision which is being appealed, in accordance 
with the timing requirements of the VCAA.  

Moreover, in Mayfield v. Nicholson, 444 F.3d. 1328 (Fed. 
Cir. 2006) it was held that even if there was an error in 
the timing of the VCAA notice, i.e., it did not precede 
the initial RO adjudication, it could be cured by 
affording the claimant a meaningful opportunity to 
participate in VA's claim processing such that the 
essential fairness of the adjudication was unaffected.  

The appellant was given additional VCAA notification in an 
April 2003 letter.  The veteran's VA clinical records were 
requested and are on file.  

The veteran reported having been treated by K.K, M.D. (Dr. 
K) (initials used to protect veteran's privacy) and the 
records of that physician are on file.  

The governing law and regulations were cited in the July 
2003 Statement of the Case (SOC) and the January 2005 
Supplemental SOC (SSOC).  

The appellant also underwent a VA examination in May 2003 
for the purpose of determining whether, as claimed, there 
was VA fault in this case.  38 U.S.C.A. § 5103A(d).  

As noted above, the veteran withdrew his request for a 
Travel Board hearing.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other 
sources (e.g., private or non-VA, etc.).  In December 2005 
the veteran reported that he had no other information or 
evidence to give VA to substantiate his claim.  Moreover, 
in the February 2006 VA Form 21-4138, Statement in Support 
of Claim in which the veteran withdrew his request for a 
Travel Board hearing, he also stated that he wanted his 
current claim adjudicated "based on evidence in the 
record."  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the 
appeal without first remanding the case to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, 
as a result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation . . . awarded under any of the laws 
administered by the Secretary, or as the result of having 
submitted to an examination under any such law, and not 
the result of such veteran's own willful misconduct, and 
such injury or aggravation results in additional 
disability to or the death of such veteran, disability or 
death compensation . . . shall be awarded in the same 
manner as if such disability, aggravation or death were 
service-connected."  38 U.S.C.A. § 1151 (West 1991).  

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar 
instances of indicated fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseen 
event, to establish entitlement to 38 U.S.C.A. § 1151 
benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  
Those provisions were invalidated by the United States 
Court of Appeals for Veterans Claims (Court), in Gardner 
v. Derwinski, 1 Vet. App. 584 (1991).  The Gardner 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, see Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), and the United States Supreme 
Court (Supreme Court), see Brown v. Gardner, 513 U.S. 115 
(1994).  The Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.  

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective 
November 25, 1991, the date the Court issued the Gardner 
decision.  60 Fed. Reg. 14,222 (March 16, 1995).  
Subsequently, Congress amended 38 U.S.C.A. § 1151, 
effective for claims filed on or after October 1, 1997, to 
preclude benefits in the absence of evidence of VA 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an unforeseen event.  Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 
38 U.S.C.A. § 1151 (West 2002).  

The revised provisions of 38 C.F.R. § 3.358 state that 
where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express 
or implied consent of the veteran.  38 C.F.R. 
§ 3.358(c)(3).  "Necessary consequences" are those that 
are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  Id.

The Board reiterates that VA received this claim in July 
2002.  As noted above, the amended version of 38 U.S.C.A. 
§ 1151 has added the requirement that there must be 
evidence showing that the additional disability for which 
benefits are sought was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA or by an 
event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 
filed on or after October 1, 1997, were amended. See 69 
Fed. Reg. 46,426 (Aug. 3, 2004) [adding 38 C.F.R. 
§ 3.361].  Those regulations largely implemented the 
provisions of 38 U.S.C.A. § 1151. 

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care or 
medical or surgical treatment upon which the claim is 
based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b) (2005).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that 
a veteran received care or treatment and that the veteran 
has an additional disability does not establish cause.  
38 C.F.R. § 3.361(c)(1) (2005).  

Hospital care or medical or surgical treatment cannot 
cause the continuance or natural progress of a disease or 
injury for which the care or treatment was furnished 
unless VA's failure to timely diagnose and properly treat 
the disease or injury proximately caused the continuance 
or natural progress.  38 C.F.R. § 3.361(c)(2) (2005).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA 
failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care or medical or surgical 
treatment without the veteran's informed consent.  
Determinations of whether there was informed consent 
involve consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 
38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2005).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on 
what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable 
or unimaginable but must be one that a reasonable health 
care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an 
event was reasonably foreseeable, VA will consider whether 
the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 
38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2005).  

Background

The relevant medical evidence of record shows that the 
veteran had an aortic valve replaced in the summer of 2001 
and was treated with Coumadin thereafter.  He was sub-
therapeutic on his dose of Coumadin and he was instructed 
to self-inject Lovenox.  An injection of Lovenox was given 
on January 8, 2002, at a VA clinic and the veteran 
experienced no problem at that time.  On the morning of 
admission on January 9, 2002, he had self-injected with 
Lovenox, as instructed, and immediately began to 
experience dizziness, shaking, and decreased mentation.  
He was found to be disoriented and confused.  After VA 
hospital admission, a CT brain scan showed evidence of a 
small occipital lobe cerebral bleed.  Anticoagulation 
medication was immediately stopped.  On January 10th he was 
hypoxemic with decreased mental status and hemiparetic.  A 
repeat CT scan showed an increase in the bleed and he 
underwent emergency surgery for the blood clot.  He needed 
closed intracranial pressure control with medication and 
was intubated.  By February 4th, he was stable enough to be 
transferred out of the unit to the ward to maintain 
treatment with antibiotics.  The veteran underwent 
rehabilitation and subsequently was placed in a nursing 
home.  His current residuals of the stroke include right 
hemiparesis and aphasia.  

The statements of the veteran, prepared by his wife, 
indicate that he did experience problems after the 
injection of Lovenox at a VA clinic on January 8, 2002 
(the day prior to the stroke), because on his way home he 
had blurred vision and felt strange.  

Statements from VA physicians and from Dr. K are on file.  
All are dated after the veteran's hemorrhagic stroke and 
merely state that the veteran now has residual disability.  

The veteran underwent a VA examination in May 2003.  The 
question presented to the VA examiner was whether it was 
at least as likely as not that there was VA fault 
concerning the veteran's having had a hemorrhagic stroke 
or was it an event not reasonably foreseeable.  Following 
a review of the relevant medical evidence in the claims 
file and the clinical evaluation, the physician stated 
that "it seems like there was reasonable care and no 
specific fault since the patient was sub-therapeutic 
concerning his Coumadin and treatment was being made to 
provide anticoagulation.  The clinician further indicated 
that, unfortunately, one of the risk factors of 
anticoagulation is hemorrhage and it is likely that the 
anticoagulation contributed to the veteran's hemorrhagic 
stroke."  

Analysis

It is uncontested that the veteran has residual disability 
from his January 2002 hemorrhagic stroke and that taking 
anticoagulation medication prescribed by VA, following 
aortic valve replacement, may have contributed to his 
having the hemorrhagic stroke.  

At the time of the veteran's hemorrhagic stroke his only 
service-connected disability was residuals of recurrent 
gynecomastia, status post simple mastectomy of the left 
breast.  

Essentially, the appellant asserts that treating VA 
medical personnel did not provide appropriate and timely 
care and treatment, particularly in not foreseeing the 
effects of his anticoagulation medication.  It is not 
alleged that he was given this medication for treatment of 
his only service-connected disability and the facts 
conclusively show that he was not given the medication for 
that service-connected disability.  

Private and VA medical evidence confirm that the veteran 
has current residuals of a hemorrhagic stroke but the only 
competent opinion that addresses the question of whether 
the care given the veteran by VA was proper or not proper, 
whether the hemorrhagic stroke was reasonably foreseeable 
or whether there was otherwise any VA fault weighs against 
the claim.  Specifically, the physician who reviewed the 
relevant medical evidence in the claims file and examined 
the veteran in May 2003 noted that it was apparent that 
reasonable care was provided and no specific fault was 
found.  The physician provided a rationale for that 
opinion, noting that, since the veteran was sub-
therapeutic concerning his Coumadin, treatment included 
anticoagulation.  The physician further indicated that the 
stroke was reasonably foreseeable by noting that one of 
the risk factors of anticoagulation is hemorrhage. 

The Board has the responsibility of weighing the evidence 
- including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same.  See Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

At the same time, the Board cannot make its own 
independent medical determinations, and there must be 
plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans, 12 Vet. App. at 30; Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (citing Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991)).   

In this case, there is only one medical opinion on file 
that addresses the questions at hand: whether the care 
given the veteran by VA was proper or not proper, whether 
the hemorrhagic stroke was reasonably foreseeable or 
whether there was otherwise any VA fault.  That opinion 
weighs against all three of these elements.  In view of 
the foregoing, the Board finds that the preponderance of 
the evidence is against the claim for compensation under 
38 U.S.C.A. § 1151 for residuals of a hemorrhagic stroke 
due to VA medical treatment.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, compensation under 38 U.S.C.A. § 1151 for 
residuals of a hemorrhagic stroke due to VA medical 
treatment, is not warranted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a 
hemorrhagic stroke due to VA medical treatment is denied



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


